Citation Nr: 0406039	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  98-19 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for hypertension.

3.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, with renal 
dysfunction.

4.  Entitlement to service connection for cardiovascular and 
renal disorders due to service-connected dorsolumbar 
paravertebral myositis.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease, status post myocardial infarction, 
with renal dysfunction as a result of VA surgical treatment 
in 1989.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.

The instant appeal arose from a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim for 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate; 
denied a claim to reopen a claim for service connection for 
hypertension and coronary artery disease, status post 
myocardial infarction; denied a claim for coronary artery 
disease, status post myocardial infarction, with renal 
dysfunction secondary to service-connected dorsolumbar spine 
disorder; and denied a claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 for coronary artery disease, status 
post myocardial infarction, with renal dysfunction as a 
result of VA surgical treatment in 1989.

For the reasons explained below, the Board of Veterans' 
Appeals (Board) has recharacterized the new and material 
evidence claim adjudicated in March 1998 as two claims:  one 
pertaining to new and material evidence as regards 
hypertension and one pertaining to service connection on a 
direct basis as regards coronary artery disease, status post 
myocardial infarction, with renal dysfunction.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2003, the veteran was notified that his claims 
folder was transferred to the Board.  That correspondence 
also notified him that he had 90 days to submit additional 
evidence to the Board concerning his appeal.  38 C.F.R. §  
20.1304(a) (2003).  In November 2003, well after the 
expiration of the 90-day time limit, the Board received 5 
pages of private medical evidence, which he submitted in 
support of his claims on appeal.  The evidence included 
treatment records from a private cardiologist and a medical 
record pertaining to the veteran's September 2003 cardiac 
catheterization.  This evidence is new and pertinent to the 
veteran's claims.

The regulations provide that additional, pertinent evidence 
may be submitted to the Board after the end of the 90-day 
period, provided there was good cause for delay.  38 C.F.R. 
§ 20.1304(b) (2003).  The Board will accept the additional 
evidence in this case as it finds that there was good cause 
for delay.  Judging by the date imprinted on the medical 
records, they were not available prior to the expiration of 
the 90-day period.  In order for the Board to consider this 
evidence in the first instance, however, the veteran must 
submit a waiver of initial RO consideration.  As the veteran 
has not done so, this case must be remanded for the RO to 
consider the additional evidence in the first instance. 

In addition, the Board believes that another VA aid and 
attendance examination should be performed.  This is so 
because the medical evidence presently of record is unclear 
as regards the issue of the veteran's ability to perform the 
tasks listed under the criteria for determining the need for 
aid and attendance under 38 C.F.R. § 3.352(a) (2003).  

Finally, the Board notes that the RO adjudicated the issue of 
entitlement to service connection for coronary artery 
disease, status post myocardial infarction, with renal 
dysfunction as part of the claim to reopen the claim for 
service connection for hypertension.  However, a review of 
the file reveals that the claim for service connection for 
coronary artery disease, status post myocardial infarction, 
with renal dysfunction, was not previously denied.  The prior 
denial of hypertension in 1977 was limited to arterial 
hypertension and did not include coronary artery disease, 
status post myocardial infarction, with renal dysfunction.  
As the Board's consideration of the claim for service 
connection for coronary artery disease, status post 
myocardial infarction, with renal dysfunction in the first 
instance would be prejudicial to the claimant, on remand the 
RO should adjudicate the issue of service connection for 
coronary artery disease, status post myocardial infarction, 
with renal dysfunction.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).
 
Accordingly, this case is remanded for the following action:

1.  The RO should schedule a VA aid and 
attendance examination to determine 
whether the veteran establishes a factual 
need for aid and attendance.  In this 
regard, the examiner should specifically 
address the following questions:
 
a.  Is the claimant able to dress or 
undress himself; and

b.  Is he able to keep himself 
ordinarily clean and presentable; 
and

c.  Is he able to frequently adjust 
any special prosthetic or orthopedic 
appliances without aid (this should 
include a statement as to whether he 
is using prosthetic(s)); and 

d.  Is he able to feed himself (or 
is he unable due to loss of 
coordination of upper extremities or 
through extreme weakness); and

e.  Is he able to attend to the 
wants of nature; and

f.  Does he have any incapacity, 
physical or mental, which requires 
care or assistance on a regular 
basis to protect him from hazards or 
dangers incident to his daily 
environment.
 
The claims folder and a copy of this 
remand should be made available to the 
examiner.  A complete rationale for all 
opinions expressed should be provided.  A 
copy of the examination report and any 
completed test reports should thereafter 
be associated with the claims folder. 

2.  The RO should take any other 
development or notification action 
required by the Veterans Claims 
Assistance Act (VCAA). 

3.  The RO should then take adjudicatory 
action on the claims on appeal.  In 
particular, the RO should adjudicate the 
issue of direct service connection for 
coronary artery disease, status post 
myocardial infarction, with renal 
dysfunction.  If any benefit sought 
remains denied, the RO should furnish the 
veteran and her attorney with a 
supplemental statement of the case 
(SSOC).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




